UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2299


In re: CHARLES PYNE,

                       Petitioner.



                  On Petition for Writ of Mandamus.
             (Nos. 8:04-cr-00018-AW-3; 8:06-cv-02123-AW)


Submitted:   November 13, 2012             Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Pyne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles Pyne petitions for a writ of mandamus, seeking

an order directing the district court to recuse itself from any

further    participation         regarding      his   October     2012       motions    for

expedited reconsideration based on fraud and for a transfer of

venue    and    vacating     the    court’s     order     denying      those    motions.

We conclude that Pyne is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                    Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17    (4th     Cir.    2003).        Further,       mandamus       relief     is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,    138    (4th   Cir.   1988).       Mandamus        may   not    be     used   as    a

substitute for appeal.              In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

               The relief sought by Pyne is not available by way of

mandamus.        Accordingly,        we   deny     the    petition       for    writ      of

mandamus.       We dispense with oral argument because the facts and

legal    contentions       are     adequately     presented       in    the    materials

before    the    court   and      argument      would    not    aid    the    decisional

process.



                                                                       PETITION DENIED

                                            2